Allen, C. J.
This is an application for a writ of mandamus to be issued to the Collector-General of Customs directing him to grant a permit for the landing of certain goods now on board the bark “Prances Palmer,” and which are the property of John H. Strauss. The material facts in the case were : That 0. 0. Har- ' ris was the legally authorized agent of said Strauss for the purpose of making the entry of these goods at the Oustom House; that he went to the Custom House with the bill of lading and the original invoice to make the inward entry, and offered to verify the same by oath agreeably to the requirement of the *131law. He also offered to pay the duties, and proposed to have every package opened in the presence of an officer of the Customs, that the contents might be examined, proposing to pay the fees of the officer for the extra trouble, but the Collector-General declined to administer the oath to said authorized agent, and to grant the permit to him, but Avas ready to do so to Mr. Strauss, the owner, on his compliance with the Iuav.
It appeared that there had been some difference of opinion betAveen the Collector and Mr. Strauss in relation to the entry of these goods, for he had at one time deputed his clerk to make the entry, but the Collector declined to grant the permit to him. -But all that is alleged to have transpired antecedently to the agency of Mr. Harris, has no bearing on the legal right of Mr. Strauss. The Collector-General is an efficient, upright and valuable public officer, and the Court is fully aware that he AATould not intentionally do an act which Avould Avork a failure of justice.
The counsel for the Collector contended that the Court had not poAver to compel an officer of this class to do his duty, unless Avhere individual rights Avere concerned, and in such case it was Avithin the legal discretion to grant or withhold a mandamus. That the Custom House would be deprived of a most Avholesome check upon smuggling if persons Avere alloAved to make their entries by an authorized agent. That the oAvner or consignee have never made any entry of the goods, and that no one could enter the goods unless he was the OAvner or authorized agent at the time the vessel entered the port. (Sec. 6, LaAvs 1848).
That it was necessary to SAvear to the original bills of lading and invoce, and exhibit them at the Custom House.
That it was in the discretion of the Collector-General to judge as to whom he Avould administer the oath, and Avas bound only to administer it to the party authorized to make entry by 14av.
The law prescribes the mode of entry of goods. The statute is in these words :
“ Whenever any inward entry shall be made at the Custom House, the person making such entry shall exhibit to the Col*132lector the original invoices and bills of lading, and verify ;the same by oath. (Sec. 7.)
“ No person shall enter any goods, and secure the duties on them as principal in the bonds, unless he is the owner or consignee at .the time the vessel enters the port, or unless he is the authorized agent of such owner or consignee.” (Sec. 9.)
The question is — has the law been complied with ? It is admitted that Mr. Harris was duly authorized by Mr. Strauss to make the entry ■ that he tendered the, inward entry and offered to verify the same by oath, as well as to comply with all the requirements of the law.
The duty of the Collector is purely ministerial in this case ; the law prescribes it, and he has no discretion in the matter. His duty is to carry out the law. The Court is clearly of opinion that the Collector had no right to connect 'this case with anything wdiich may have transpired between the parties before, unless he could show a legal cónnection.
It is sound law that an act of an executive officer cannot be examined by mandamus, which invades the exercise of his judgment or discretion. But in the entry of goods the mode and requisites are prescribed by law clearly, and, if complied with by the importer,the Collector is enjoined bylaw, to allow the entry to be made, and to grant the permit. The Court is of opinion that the importer did all that the law enjoined, and that the Collector should have made the entry and granted the permit. In relation to the construction of the 9th Section of the statute, I think there cannot be a doubt that it intended to give to the importer the right to appoint an agent to perform this Custom House duty without regard to the time of the arrival of the goods. It would be an exceptional law to deprive an importer of the right to appoint an agent to perform his Custom House business. I am not aware of any provision in any commercial State analogous to this, am I am quite as sure that the Legislature did not intend the power or right of creating an agency thus limited. It would be an implication of the importer wdiich could not have been intended, and a restraint not imposed on any other class.
I do not propose in this case to discuss the principles which govern courts in issuing writs of prerogative, and I will only *133refer to the case of Kendall vs. United States, in which the Court say “ That the authority to issue the writ of mandamus to an officer of the United States, commanding him to perform a specific act required by a law of the United States, is' within the scope of the judicial po'wers of the United States under the Constitution.”
Mr. Harris, for the prosecutor.
Mr. Bates, for the Collector-General.
And the Court in this case decided, that the Circuit Court of the District of Columbia has jurisdiction to issue a writ of mandamus to the Postmaster-General, to compel him to do a merely ministerial act, which the relator has a complete right, under an act of Congress, to have done by him, and as to which he has no discretion.
The power to issue the writ of mandamus is given to this Court by the law, and the Court regard it a duty to interpose in a summary way to supply a remedy, when for the want of a specific one, there ivould be a failure of justice. The remedy at law fails to be complete and adequate for the reason that, although the Collector-General may be liable to a suit, still the delay incidental to legal proceedings would perhaps subject a merchant to the loss of the market for the season ; to great delay in his business, and on heavy importations to irretrievable ruin.
The Court, therefore, order a peremptory mandamus, directed to the Collector-General of Customs, to be issued.